Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim objection
Recitations of claim 1 should  be re-written to clear define a display module having a cell area and an outer area. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “wherein an area overlapping with the corresponding cell protective film of the first display module is as an inner area of the first display module, and the inner area has an area greater than the outer area of the display module” should read “wherein an area overlapping with the corresponding cell protective film of the first display module is an inner area of the first display module, and the inner area is greater than the outer area of the display module”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 is rejected as being vague and indefinite when it recites "wherein cell protective films of the working protective film are respectively attached”, because it is not clear to where the cell protective films of the working protective film attached. In this office action, it is taken that one of the display module comprising a cell area, and the cell protective film is attached to cell area.  Claims 2-10 are also rejected for depending from claim 1 thus inclusion of its indefinite features. 
Claim 1 is rejected as being vague and indefinite when it recites "surface-modifying an outer area of a first display module of the plurality of display modules exposed by a corresponding cell protective film among the cell protective films” because the recitation causes confusing. It is not clear what is a first module of the plurality of the display modules and how the outer area exposed by a corresponding cell protective film among the cell protective films”. In this office action, it is taken that one of the display module comprising an outer area which is not covered by cell protective film.  Claims 2-10 are also rejected for depending from claim 1 thus inclusion of its indefinite features. 

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action. The claims are patentable over prior of record, and the closest prior art is Koresawa et al (US 2016/0172346, ‘346 hereafter). ‘346 discloses a method of making a display device comprising a cell area and an outer area and an external member being attached to both areas by an adhesive layer  (Fig 8 and Fig 9A, [0008], [0037]-[0054]). However, the reference does not disclose, teach or fairly suggest the process comprising a step of patterning a working protective film to expose the peripheral area of a display module and a step of surface modifying the exposed area.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/          Primary Examiner, Art Unit 1782